Citation Nr: 1625936	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disability, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to November 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In March and September 2015, these matters were remanded for additional development (by Veterans Law Judges other than the undersigned); they have now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board is well aware that these matters have been remanded twice before (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The September 2015 Board remand order requested that the Agency of Original Jurisdiction (AOJ) obtain any private treatment records identified by the Veteran and associate such records with the claims file.  In December 2015, the Veteran provided signed copies of VA Form 21-4142a, authorizing VA to obtain records from American Medical in Guam.  The Veteran's record contains a January 2016 "Medical Private Records Request Reject Notice" (Reject Notice) from the Private Medical Records (PMR) Retrieval Center, which states that the PMR had taken no action to obtain medical records from American Medical because the facility was associated with a foreign address.  There is no indication that the AOJ sought to obtain the records in any other way, despite a note at the bottom of the Reject Notice stating:  "Based on the above information, the request for the above Veteran/ Patient must be worked via the traditional process" (emphasis added).  Thus, because VA has knowledge of outstanding pertinent private medical treatment, a remand is required in order to obtain such records.  See 38 C.F.R. § 3.159(c)(2).

The Board notes that, although VA's duty to assist requires the AOJ to obtain these records, the Veteran is also free to obtain the records directly from American Medical in Guam himself and provide them to the AOJ, if he believes it will expedite the process of obtaining them.

THE AOJ'S ATTENTION IS CALLED TO the fact that the Reject Notice did not state that the records are unavailable, only that the PMR Retrieval Program requires that the AOJ obtain the records "via the traditional process" by requesting and obtaining the records directly, rather than through the PMR retrieval program.

The Board also notes that Guam has special status as an "unincorporated and organized territory of the United States" and the U.S. Postal Service charges regular domestic rates to send mail from the Unites States to Guam.

Accordingly, the case is REMANDED for the following:

1. Obtain from American Medical in Guam any of the Veteran's medical treatment records not already associated with the claims file regardless of the fact that the facility is associated with a "foreign" address.  The records should be requested and obtained directly and not by using the PMR Retrieval Program.  If no such records are available, the Veteran and his representative must be so informed and the unavailability of the records must be noted for the record.

2.  Thereafter, following all additional development deemed necessary, the AOJ should review the record and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

